DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 11/22/2021 regarding claims 1-8 is fully considered. Of the above claims, claims 1 and 8 have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa (US 2008/0068632 A1) in view of Nonaka (US 2006/0038870 A1).
Fukasawa teaches the following claimed limitations:
Regarding claim 8, a control method of a liquid ejecting device (method of operating double-side printing apparatus 11; FIGs. 1-3, 6), the control method comprising:
an environmental information acquiring step for acquiring a humidity (print condition information is acquired by the CPU 51; [0045]; FIG. 6, humidity being one such print condition information);
a liquid ejection condition acquiring step for acquiring, as a liquid ejection condition, medium type information relating to a type of the medium and ejection amount information relating to an ejection amount of the liquid ejected per area of the medium (print condition information is acquired by the CPU 51; [0045]; FIG. 6, an amount of ejected ink and type of paper being two such print condition information);
a liquid ejection control step for ejecting a liquid onto a medium, based on the ejection amount information acquired as the liquid ejection condition in the liquid ejection condition acquiring step (the recording head 17 to which the ink is supplied from the ink cartridges 19 and 20 can eject the ink from each nozzle of the nozzle formation face 17a; [0029]; FIGs. 1-4; printing on front side in step S12 and printing on back side in step S24; FIG. 6; both liquid ejection and calculation of the amount of ejected ink are based on print data; hence, liquid ejection is also based on the ejection amount information);
a drying information acquiring step for acquiring drying information (drying time; [0045]; FIG. 6) corresponding to the medium type information and the ejection amount information acquired as the liquid ejection condition in the liquid ejection condition parameters including the medium type information relating to the type of the medium (type of paper; [0045]), the environmental information including the humidity (humidity; [0045]), and the ejection amount information relating to the ejection amount of the liquid per area of the medium (amount of ejected ink; [0045]; the area being the area to be printed on), with drying information relating to drying of the medium onto which the liquid is ejected (drying time; [0045]); and
a drying control step for drying the medium onto which the liquid is ejected, based on the drying information acquired in the drying information acquiring step (steps S13 and S16).
Fukasawa does not teach the following claimed limitations:
Further regarding claim 8, the environmental information acquiring step for acquiring an absolute humidity.
Nonaka teaches the following claimed limitations:
Further regarding claim 8, the environmental information acquiring step for acquiring an absolute humidity (absolute humidity of surrounding in which the fed paper 5 is provided can be detected using sensors S1-S4; FIG. 1; [0059]) for the purpose of determining the actual amount of water vapor or moisture in the environment.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the environmental absolute humidity, as taught by Nonaka, into Fukasawa for the purpose of determining the actual amount of water vapor or moisture in the environment.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-7 is the inclusion of the limitations of a liquid ejecting system that include a drying unit configured to dry the medium onto which the liquid is ejected by the ejecting unit; and a storage unit configured to store setting information that associates a plurality of parameters including medium type information relating to a type of the medium, the environmental information including the absolute humidity and also including ejection amount information relating to an ejection amount of the liquid per area of the medium, with drying information that is information relating to drying by the drying unit, wherein the control unit acquires, as a liquid ejection condition, the medium type information and the ejection amount information, performs liquid ejection control that ejects the liquid onto the medium from the ejecting unit, based on the ejection amount information acquired as the liquid ejection condition, acquires, based on the setting information stored in the storage unit, the drying information corresponding to the medium type information and the ejection amount information acquired as the liquid ejection condition, and the environmental information acquired by the environmental information acquiring unit, and performs drying control that controls the drying unit, based on the acquired drying information.  These limitations found in each of the claims, as they are claimed in the combination of that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





4 December 2021
/KENDRICK X LIU/Examiner, Art Unit 2853

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853